The record in this cause having been considered by the Court and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and adjudged by the Court that if defendants in error will remit the sum of $272.79 within thirty days of the filing of the mandate in the circuit court, the judgment will stand affirmed for the remainder as of the date of the judgment; otherwise, it will be reversed for a new trial.
TERRELL, C. J., AND WHITFIELD, ELLIS, STRUM, BROWN AND BUFORD, J. J., concur. *Page 191